                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                 Wilkes-Barre Division


 IN RE:
 JOHN JOSEPH LAWRENCE                                   Case No. 5:21-bk-00294-RNO
                                                        Chapter 13
 PHH Mortgage Corporation,
          Movant

 vs.

 JOHN JOSEPH LAWRENCE,
       Debtor




                             OBJECTION TO CONFIRMATION
                             OF DEBTOR’S CHAPTER 13 PLAN

         PHH Mortgage Corporation ("Movant"), by and through its undersigned counsel, files this

Objection to Confirmation of Debtor’s Chapter 13 Plan (Doc 7), and states as follows:

         1.     The Debtor filed a voluntary petition pursuant to Chapter 13 of the Bankruptcy

Code on February 15, 2021.

         2.     Movant holds a security interest in the Debtor’s real property located at 112 Oak

Rd, Newfoundland, PA 18325 (the “Property”), by virtue of a Mortgage which is recorded in

Instrument Number 201700009930 in Official Records of Pike County, Pennsylvania. Said

Mortgage secures a Note in the amount of $131,175.00.

         3.     The Debtor filed a Chapter 13 Plan (the “Plan”) on February 15, 2021 (Doc 7).

         4.     Movant filed a Proof of Claim in this case on March 22, 2021 (Claim No. 2).

         5.     Movant objects to the Plan as the Plan does not provide for treatment of Creditor’s

claim.

 B&S File No. 21-01849                         1 of 5


Case 5:21-bk-00294-HWV          Doc 23 Filed 04/22/21 Entered 04/22/21 08:48:52               Desc
                                Main Document    Page 1 of 5
       WHEREFORE, Movant respectfully requests the entry of an Order which denies

confirmation of the Plan unless such plan is amended to overcome the objections of Movant as

stated herein, and for such other and further relief as the Court may deem just and proper.

                                             /s/ Mario Hanyon
                                             Mario Hanyon
                                             (Bar No. 203993)
                                             Attorney for Creditor
                                             BROCK & SCOTT, PLLC
                                             302 Fellowship Road, Ste 130
                                             Mount Laurel, NJ 08054
                                             Telephone: 844-856-6646 x4560
                                             Facsimile: 704-369-0760
                                             E-Mail: pabkr@brockandscott.com




 B&S File No. 21-01849                         2 of 5


Case 5:21-bk-00294-HWV         Doc 23 Filed 04/22/21 Entered 04/22/21 08:48:52                Desc
                               Main Document    Page 2 of 5
                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                Wilkes-Barre Division


 IN RE:
 JOHN JOSEPH LAWRENCE                                  Case No. 5:21-bk-00294-RNO
                                                       Chapter 13
 PHH Mortgage Corporation,
        Movant

 vs.

 JOHN JOSEPH LAWRENCE,
       Debtor




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and exact copy of the foregoing Objection
To Confirmation Of Debtor’s Chapter 13 Plan has been electronically served or mailed, postage
prepaid on April 22, 2021 to the following:

JOHN JOSEPH LAWRENCE
PO Box 545
New Foundland, PA 18445

ARM Lawyers
18 North 8th Street
Stroudsburg, PA 18360

Charles J. DeHart, III, Bankruptcy Trustee
8125 Adams Drive, Suite A
Hummelstown, PA 17036




 B&S File No. 21-01849                       3 of 5


Case 5:21-bk-00294-HWV        Doc 23 Filed 04/22/21 Entered 04/22/21 08:48:52              Desc
                              Main Document    Page 3 of 5
Asst. U.S. Trustee
United States Trustee
228 Walnut Street, Suite 1190
Harrisburg, PA 17101

                                           /s/ Mario Hanyon
                                           Mario Hanyon
                                           (Bar No. 203993)
                                           Attorney for Creditor
                                           BROCK & SCOTT, PLLC
                                           302 Fellowship Road, Ste 130
                                           Mount Laurel, NJ 08054
                                           Telephone: 844-856-6646 x4560
                                           Facsimile: 704-369-0760
                                           E-Mail: pabkr@brockandscott.com




 B&S File No. 21-01849                      4 of 5


Case 5:21-bk-00294-HWV          Doc 23 Filed 04/22/21 Entered 04/22/21 08:48:52   Desc
                                Main Document    Page 4 of 5
 B&S File No. 21-01849               5 of 5


Case 5:21-bk-00294-HWV   Doc 23 Filed 04/22/21 Entered 04/22/21 08:48:52   Desc
                         Main Document    Page 5 of 5
